DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/22/22.
	The reply filed 07/22/22 affects the application 16/604,850 as follows:
1.     Claims 1, 16, 17, 21 have been amended. Claims 7-9, 11-15, 22-23 have been canceled. New claims 24-27 have been added. The rejections of the office action mailed 03/25/22 have been modified as necessitated by Applicant’s amendments. Also, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-6, 16-17, 21, 24-27 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma (Vrachebnoe delo, (1986 Oct) No. 10, pp. 10-3) in view of Ratner et al. (US 20130309219 A1), ChEBI; February 22, 2017, Josephson et al. (Obstetrics & Gynecology: February 1988 - Volume 71 - Issue 2 - p 245-250) and Chamberlain (Genitourinary Tract Infections; September 30, 2016).  
Claim 1 is drawn to a method of treating a vaginal bacterial infection in an infected person comprising vaginally administering furazidin to the infected person to thereby treat the vaginal bacterial infection, wherein the vaginal bacterial infection is caused by Gardnerella vaginalis or Atopobium vaginae or a combination of the two.
Kuchuma discloses that furazidin (furagin) is a bactericide or bacteriostatic (i.e.; capable of inhibiting the growth or reproduction of bacteria) (see summary and entire article). Furthermore, Kuchuma discloses that furazidin (furagin) is effective against bacteria (which includes staphylococci and escherichiae) in vaginal swab culture obtained from pregnant women vaginal microflora (see entire article). Also, Kuchuma discloses that it was established that desoxycholic, cholic and taurocholic acids potentiates the effect of furazidin (furagin) on staphylococci and escherichiae (see summary). 
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma is that Applicant administers the furazidin (furagin) vaginally to the person or woman to treat bacterial infection, and Kuchuma does not disclose that vaginal bacterial infection is caused by Gardnerella vaginalis.
Ratner et al. disclose the treatment of G. vaginalis infections and bacterial vaginosis (BV) with DNase, also disclose that G. vaginalis infection, a major cause of bacterial vaginosis (BV), is associated with biofilm formation (see abstract). Furthermore, Ratner et al. disclose treating BV and G. vaginalis infections with a combination of DNase and an antibiotic known to treat these diseases (see abstract). In addition, Ratner et al. disclose that their pharmaceutical compositions comprising DNase and one or more antibiotics are effective in treating BV and G. vaginalis infections and are formulated for local administration to the vagina, preferably topical for administration as, for example, a vaginal suppository, cream, capsule, and gel (see page 2, [0017]). Also, Ratner et al. disclose that in certain embodiments their compositions are formulated for slow release to minimize the need for repeated delivery and to maintain a steady concentration of drugs (see page 2, [0017]). In addition, Ratner et al. disclose that vaginal infections caused by Staphylococcus aureus and group B Streptococcus (GBS) can also be treated with DNase either alone or administered together with an antibiotic known to be effective against the particular bacteria (see page 2, [0016]). Also, Ratner et al. disclose that BV, G. vaginalis, Atopobium, Mobiluncus, Staphylococcus aureus and group B Streptococcus are associated with biofilm formation and long-term colonization of the vaginal mucosal surface (see page 3, [0051]).
ChEBI discloses that furazidin (furagin), a nitrofuran antibiotic with properties similar to nitrofurantoin, is used in the treatment of urinary tract infections (see page 1).  Furthermore, ChEBI discloses that furazidin (furagin) is a drug used to treat or prevent bacterial infections, and can kill or slows the growth of microorganisms, including bacteria, viruses, fungi and protozoans (see page 2).
Josephson et al. disclose that Gardnerella vaginalis (G vaginalis) was reported in 2.3% of all urine cultures. Of 72 patients with pure cultures (greater than 104 cfu/mL), 43 patients (59.7%) were found to have G vaginalis urinary tract infections (see abstract). Furthermore, Josephson et al. disclose that conditions associated with G vaginalis urinary tract infection included a history of recurrent urinary tract infections and/or instrumentation and upper urinary tract disease (see abstract). Also, Josephson et al. disclose that Gardnerella vaginalis (G vaginalis) is frequently isolated from the vagina of women having bacterial vaginosis (non-specific vaginitis) (see page 245, left col., 1st paragraph). In addition, Josephson et al. disclose that their findings demonstrate that G vaginalis can cause urinary tract infections, particularly in young women and elderly men (see page 249, left col., last paragraph).
Chamberlain discloses that Bacterial Vaginosis (BV) is usually caused by bacteria that includes Gardnerella vaginalis and Atopobium vaginae (a gram positive rod; facultative anaerobe) (see page 2 of 6). Also, Chamberlain discloses that C albicansis the second most common cause of vaginitis (see page 4 of 6).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering
furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
It should be noted that it is obvious to treat the vaginal bacterial infection, bacterial vaginosis that is accompanied with a fungal infection, since ChEBI discloses that furazidin can kill or slows the growth of fungi, and thus it is obvious to administer the furazidin in a pharmaceutical composition comprising furazidin and an antifungal agent (to treat any accompanied fungal infection), and a vaginally acceptable vehicle. It should be noted that it is obvious to use or include a vaginally acceptable vehicle in the composition, such as to facilitate the delivery of the furazidin and an antifungal agent, and especially since the use of acceptable vehicles or carriers in pharmaceutical composition is common and well known in the art. Also, it is obvious to use the antifungal agent, nystatin disclosed by Ratner et al. in the composition.
Furthermore, it is obvious to treat bacterial vaginosis infection that is recurrent, since it is obvious to also expect that furazidin would also treat or inhibit the G vaginalis bacteria that causes the urinary tract infection and said recurrent bacterial vaginosis infection.  Also, the use and preparation of a pharmaceutical composition comprising an active ingredient such as furazidin and a pharmaceutically acceptable carrier or vehicle such as a vaginally acceptable vehicle is common or conventional in the art and is well within the purview of a skill artisan. In addition, it is obvious to include another antibacterial agent in the composition comprising furazidin which has the same utility of treating vaginal bacterial infection, bacterial vaginosis, based on factors such as the severity or condition of the infection and the type of patient treated.
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. as applied in claim 1 above, and further in view of Information based on current Summary of Product Characteristics (SPC); November 14, 2013.
Claim 16 is drawn to the method according to claim 9, wherein the pharmaceutical
composition is in the form of tablets, capsules, cream, gel, lotion, foam, pessary, or globules.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. is that Applicant’s composition is in a tablet form.
SPC discloses a Furazidin (Furagin) composition in tablet form for treating Urinary tract infection (see page 3).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising furazidin in which the composition is in tablet form as taught SPC to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis,
because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising furazidin in which the composition is in tablet form as taught SPC to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain as applied in claim 1 above, and further in view of Maftoon et al. (Journal of Applied Biological Sciences 10 (3): 43-46, 2016).
Claim 3 is drawn to the method according to claim 1, wherein the vaginal bacterial
infection is caused by Atopobium vaginae.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain is that the vaginal bacterial infection is caused by Atopobium vaginae.
Maftoon et al. disclose that Atopobium vaginae is found in women with urinary tract infection and none in pregnant women (see abstract). That is, Maftoon et al. suggest that Atopobium vaginae causes urinary tract infection (i.e.; Atopobium vaginae bacterial urinary tract infection) in women. Furthermore, Maftoon et al. disclose that Atopobium vaginae is involved in Bacterial vaginosis and should be considered as a probable etiological agent (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Maftoon et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and would also treat Atopobium vaginae bacterial urinary tract infection taught by Maftoon et al., and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria and Atopobium vaginae that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria and Atopobium vaginae bacteria by treating or inhibiting said G vaginalis bacteria and Atopobium vaginae bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis and Atopobium vaginae such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Maftoon et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and would also treat Atopobium vaginae bacterial urinary tract infection taught by Maftoon et al., and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria and Atopobium vaginae that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria and Atopobium vaginae bacteria by treating or inhibiting said G vaginalis bacteria and Atopobium vaginae bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis and Atopobium vaginae such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain as applied in claim 1 above, and further in view of Mannisto et al. (Int J Clin Pharmacol Biopharm. 1979 Jun;17(6):264-70).
Claim 21 is drawn to the method of claim 1, wherein the composition comprises from 1 to 1000 mg furazidin per single dose.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain is that Applicant’s composition comprises from 1 to 1000 mg furazidin per single dose.
Mannisto et al. disclose that furazidin (furagin) can be administered in a single oral dose of 200 mg and during a 9-day continuous treatment with a dose of 100 mg t.i.d (see abstract). Furthermore, Mannisto et al. disclose or suggest that bacteria are susceptible to furazidin (furagin) (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Mannisto et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection, based on factors such as the severity of the bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Mannisto et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection, based on factors such as the severity of the bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

Claims 21, 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain as applied in claim 1 above, and further in view of Grinberg et al. (US 4,500,516).
Claim 21 is drawn to the method of claim 1, wherein the composition comprises from 1 to 1000 mg furazidin per single dose.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain is that Applicant’s composition comprises from 1 to 1000 mg furazidin per single dose.
Grinberg et al. disclose that furazidin (furagin)) is an antibacterial agent of the nitrofuran series (see col. 1, line 64 to col. 2, line 10). Furthermore, Grinberg et al. disclose orally administrating furazidin (furagin)) to rabbits at a dosage of 5 mg/kg dosage (see col. 3, lines 26-31). It should be noted that the administration of furazidin (furagin)) at a dosage of 5 mg/kg to an individual of 100 kg or 60 kg weight would require the administration of 500 mg or 300 mg, respectively (i.e.; 100 kg x (5 mg/kg) = 500 mg; and 60 kg x (5 mg/kg) = 300 mg) to said individual. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, and Grinberg et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 500 mg or 300 mg furazidin per single dose as taught or suggested by Grinberg et al. to the infected person such as a person of weight 100 kg or 60 kg, respectively, to thereby treat the said vaginal bacterial infection, based on factors such as the severity of the bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, and Grinberg et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 500 mg or 300 mg furazidin per single dose as taught or suggested by Grinberg et al. to the infected person such as a person of weight 100 kg or 60 kg, respectively, to thereby treat the said vaginal bacterial infection, based on factors such as the severity of the bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.


Claims 21, 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain as applied in claim 1 above, and further in view of Aver’anova et al. (Ter Arkh. 2013;85(12):75-8).
Claim 21 is drawn to the method of claim 1, wherein the composition comprises from 1 to 1000 mg furazidin per single dose.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain is that Applicant’s composition comprises from 1 to 1000 mg furazidin per single dose.
Aver’anova et al. disclose treating chronic pyelonephritis in the presence of dysmetabolism in patients comprising administering furazidin (furagin)) in a dosage of 2 mg/kg/day in 2 divided doses for 14 days to said patients (see abstract). It should be noted that the administration of furazidin (furagin)) at a dosage of 2 mg/kg to an individual of 20 kg or 10 kg weight would require the administration of 40 mg or 10 mg, respectively (i.e.; 20 kg x (2 mg/kg) = 40 mg; and 10 kg x (2 mg/kg) = 20 mg) to said individual. Furthermore, Aver’anova et al. disclose that the results of their study showed that the antibacterial therapy involving antibiotics and nitrofurans for an exacerbation of chronic pyelonephritis in the presence of crystalluria not only provides an anti-inflammatory effect, but also leads to reductions in the level of crystalluria and the urinary content of uric acid and calcium (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, and Aver’anova et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 40 mg or 20 mg furazidin per single dose as taught or suggested by Aver’anova et al. to the infected person such as a person of weight 20 kg or 10 kg, respectively, to thereby treat the said vaginal bacterial infection, based on factors such as the severity of the bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, and Grinberg et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 500 mg or 300 mg furazidin per single dose as taught or suggested by Grinberg et al. to the infected person such as a person of weight 100 kg or 60 kg, respectively, to thereby treat the said vaginal bacterial infection, based on factors such as the severity of the bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.


Response to Arguments
Applicant's arguments with respect to claims 1-6, 16-17, 21, 24-27 have been considered but are not found convincing.
The Applicant argues that the inventors discovered a previously unknown and
unpredictable benefit of furazidin against specific bacteria, namely G. vaginalis and A. vaginae. The data reported in the application shows that against four other antibacteria, unlike other bactericidal agents tested, furazidin was the most effective against G. vaginalis and one of only two agents most effective against A. vaginae. In the specification, inter alia, Table 2 shows the
unpredictable effect of furazidin against G. vaginalis compared to other nitrofurans, such as nitrofurantoin and nifuratel, as well as other widely used antibacterial agents, such as clindamycin and metronidazole. The data shows that furazidin was effective at the lowest concentration G. vaginalis. Even when compared to nitrofurantoin, the second most potent antibiotic, furazidin was found to be effective at half of the concentration needed by nitrofurantoin. Further, Table 2 shows that furazidin was as effective as clindamycin against A. vaginae. Compared to the remaining three antibiotics, furazidin was at least thirty-times more effective against A. vaginae.
However, based on the applied prior art references and as set forth in the above rejections, it obvious to expect benefits of furazidin against specific bacteria, namely G. vaginalis and A. vaginae. Furthermore, based on the applied prior art references it is obvious to expect that furazidin would be more effective than some compounds and less effective than some compounds in treating G. vaginalis and A. vaginae. Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). In this light, Applicant’s claims (e.g.; independent claim 1) do not require any particular or specific dosage or dosages of furazidin which Applicant argues provide said unpredictable benefit against specific bacteria, namely G. vaginalis and A. vaginae. Again, Applicant’s showing is not commensurate with the scope of the claims. It should be noted that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
The Applicant argues that in the subject application, the data shows that furazidin was effective in treating bacterial infection both in vitro and in vivo. The in vivo effect of furazidin is disclosed in the specification, inter alia, paragraph [0065]. It states, “After 10 days of treatment, all patients showed no symptoms of bacterial vaginal infection...”. Therefore, furazidin’s effectiveness in vivo against both G. vaginalis and A. vaginae could not have been reasonably predicted by the prior art. Also, the Applicant argues that the effect of furazidin was shown both in vitro and in vivo. A person of ordinary skill in the art understands that success of an
antibiotic in vitro does not guarantee the same effect in vivo. And that this is supported by Exhibit A (by Durfee et al.) which disclose the “failure of erythromycin to eradicate H. vaginalis in vivo.
However, erythromycin is not the same compound as furazidin especially in terms of chemical structure. Thus, the fact that erythromycin is not effective in eradiating H. vaginalis in vivo does not mean that one of ordinary skill in the art would not expect that furazidin would be effective in treating a vaginal bacterial infection caused by Gardnerella vaginalis or Atopobium vaginae or a combination of the two in vitro and in vivo, especially based on the applied prior art rejections. In fact, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

The Applicant argues that nothing in Kuchma provided any basis for which the POSA could have expected furazidin to this unexpected benefit against the two bacteria.
However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain references. And, Kuchuma discloses that furazidin (furagin) is a bactericide or bacteriostatic (i.e.; capable of inhibiting the growth or reproduction of bacteria) (see summary and entire article). Furthermore, Kuchuma discloses that furazidin (furagin) is effective against bacteria (which includes staphylococci and escherichiae) in vaginal swab culture obtained from pregnant women vaginal microflora (see entire article). Also, Kuchuma discloses that it was established that desoxycholic, cholic and taurocholic acids potentiates the effect of furazidin (furagin) on staphylococci and escherichiae (see summary). Consequently,    
as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
The Applicant argues that Ratner et al. focus on DNase and other antibiotics and not on the surprising effect of furazidin against G. vaginalis and A. vaginae.
However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain references. And thus, Ratner et al. do not have to focus on DNase and other antibiotics and on the effect of furazidin against G. vaginalis and A. vaginae.
More importantly, Ratner et al. disclose the treatment of G. vaginalis infections and bacterial vaginosis (BV) with DNase, also disclose that G. vaginalis infection, a major cause of bacterial vaginosis (BV), is associated with biofilm formation (see abstract). Furthermore, Ratner et al. disclose treating BV and G. vaginalis infections with a combination of DNase and an antibiotic known to treat these diseases (see abstract). In addition, Ratner et al. disclose that their pharmaceutical compositions comprising DNase and one or more antibiotics are effective in treating BV and G. vaginalis infections and are formulated for local administration to the vagina, preferably topical for administration as, for example, a vaginal suppository, cream, capsule, and gel (see page 2, [0017]). Also, Ratner et al. disclose that in certain embodiments their compositions are formulated for slow release to minimize the need for repeated delivery and to maintain a steady concentration of drugs (see page 2, [0017]). In addition, Ratner et al. disclose that vaginal infections caused by Staphylococcus aureus and group B Streptococcus (GBS) can also be treated with DNase either alone or administered together with an antibiotic known to be effective against the particular bacteria (see page 2, [0016]). Also, Ratner et al. disclose that BV, G. vaginalis, Atopobium, Mobiluncus, Staphylococcus aureus and group B Streptococcus are associated with biofilm formation and long-term colonization of the vaginal mucosal surface (see page 3, [0051]).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
The Applicant argues that ChEBI identifies furazidin as a nitrofuran antibiotic and
categorizes one of the biological roles of furazidin as an antibacterial agent. Applicant reiterates that even though the other two nitrofurans had some efficacy against G. vaginalis and A. vaginae, only furazidin demonstrated exceptional activity against the two bacteria.
However, based on the applied prior art references and as set forth in the above rejections, it obvious to expect benefits of furazidin against specific bacteria, namely G. vaginalis and A. vaginae. Furthermore, based on the applied prior art references it is obvious to expect that furazidin would be more effective than some compounds and less effective than some compounds in treating G. vaginalis and A. vaginae. Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). In this light, Applicant’s claims (e.g.; independent claim 1) do not require any particular or specific dosage or dosages of furazidin which Applicant argues provide said unpredictable benefit against specific bacteria, namely G. vaginalis and A. vaginae. Again, Applicant’s showing is not commensurate with the scope of the claims. It should be noted that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

Applicant's arguments with respect to claims 1-6, 16-17, 21, 24-27 are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623